Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 1 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 2 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 3 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 4 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 5 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 6 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 7 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 8 of 17
Case 18-01538-JKS   Doc 4-3    Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                              Exhibit Page 9 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 10 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 11 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 12 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 13 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 14 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 15 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 16 of 17
Case 18-01538-JKS   Doc 4-3 Filed 11/26/18 Entered 11/26/18 16:36:08   Desc
                           Exhibit Page 17 of 17
